PHILIP V. MANNING, ESQ. Village Attorney, Malverne
We acknowledge receipt of your letter in which you state that your village fire department does not have an emergency rescue and first aid squad; that a voluntary ambulance service organized under the Not-For-Profit Corporation Law is in existence in your village and that the voluntary ambulance service has no connection with the village fire department; and that it may be desirable for the village to enter into a contract with the voluntary ambulance service to provide general ambulance service for the village. You inquire whether such a contract may be entered into under the provisions of General Municipal Law §122-b, subdivision 1 or whether the provisions of Village Law § 4-412, subdivision 3, paragraph 9 limit the authority of the village to make such a contract only with its fire department or with a fire fighting service providing fire protection to the village under contract.
General Municipal Law § 122-b, subdivision 1 provides:
  "1. Any county, city, town or village may provide a general ambulance service for the purpose of transporting sick or injured persons found within the boundaries of the municipality to a hospital, clinic, sanatorium or other place for treatment of such illness or injury, and for that purpose may
  "(a) Acquire by gift or purchase one or more motor vehicles suitable for such purpose and supply and equip the same with such materials and facilities as it may consider necessary for emergency treatment, and may operate, maintain, repair and replace such vehicles and such supplies and equipment;
  "(b) Contract with one or more individuals, municipal corporations, associations, or other organizations, having sufficiently trained and experienced personnel, for operation, maintenance and repair of such vehicles and for the furnishing of emergency treatment;
  "(c) Employ any combination of the methods authorized in paragraphs (a) or (b)."
We assume that the voluntary ambulance service mentioned in your letter has or will be able to obtain a current valid voluntary ambulance service statement of registration issued pursuant to Public Health Law Article 30 (§§ 3000 through 3016) and the rules and regulations promulgated thereunder.
In our opinion, the provisions of Village Law § 4-412, subdivision 3, paragraph 9 do not prevent a village from providing general ambulance service under General Municipal Law § 122-b
but on the contrary these provisions constitute an alternative method by which a village may provide such service; this being the case, the village may, under General Municipal Law § 122-b, subdivision 1, paragraph b, contract with a voluntary ambulance service to provide general ambulance service for the village provided, of course, that the voluntary ambulance service has a valid statement of registration.